                                           UNITED STATES DISTRICT COURT
                                              DISTRICT OF MARYLAND
                                                           OFFICE OF THE CLERK

                                                                                                                  Felicia C. Cannon, Clerk of Court
                                                                                                               Elizabeth B. Snowden, Chief Deputy
Reply to Southern Division Address                                                                                  Catherine Stavlas, Chief Deputy



                                                                January 19, 2021

         Manuel Allston
         P.O. Box 230
         Brandywine, MD 20613

                              RE:        Allston v. Ross et al
                                         8:21-cv-00141-PX

         Dear Counsel/Party:

         The above-captioned case has been removed from the Circuit Court for Prince George’s County,
         Maryland to this Court and assigned the above case number.

                                                                       Sincerely,
                                                                                  /s/
                                                                       Felicia C. Cannon, Clerk

         cc:       All counsel/parties
         Removal Notification Letter (03/2014)




          Northern Division • 4228 U.S. Courthouse • 101 W. Lombard Street • Baltimore, Maryland 21201• 410-962-2600
          Southern Division • 200 U.S. Courthouse • 6500 Cherrywood Lane • Greenbelt, Maryland 20770 • 301-344-0660

                                             Visit the U.S. District Court’s Website at www.mdd.uscourts.gov
